Exhibit 10.1

Execution Copy

LEASE AGREEMENT

1. Parties. This Lease, dated as of January 1, 2006 is made by and between CROWN
Cork & Seal USA, Inc., a Delaware corporation (“Lessor”), and Constar, Inc., a
Pennsylvania corporation (herein called “Lessee”).

2. Premises. Lessor hereby leases to Lessee and Lessee leases from Lessor for
the term, at the rental, and upon all of the conditions set forth herein, at
that certain real property known as One Crown Way, Philadelphia, Pennsylvania
(the “Land”), office space as shown on Exhibit A attached hereto and made a part
hereof (the “Premises”), located in the building located thereon (the
“Building”). Lessee hereby acknowledges that Lessor is contemplating a sale of
the Building and agrees to cooperate with Lessor’s efforts, including through
allowing potential purchasers reasonable access to the Premises. Lessor will
keep Lessee informed of the status of Lessor’s sale plans.

3. Term.

3.1. The term of this Lease shall commence on the date hereof and end on
December 31, 2006 (the “Termination Date”), unless sooner terminated pursuant to
any provision hereof.

3.2. So long as no default or breach under Section 12.1 shall have occurred,
Lessee may extend the Termination Date by mutual agreement of the parties by
requesting such extension in writing received by Landlord no later than ninety
(90) days prior to the Termination Date. Other than as modified by the mutual
agreement of the parties, all other terms of this Lease shall remain in full
force and effect.

3.3. In order to permit the orderly withdrawal from and turn over of the
Premises by Lessor and Lessee, and effect an orderly transition between Lessor
to Lessee, Lessor has the right during the course of such turn over and
withdrawal to continue to conduct its operations and deployment of personnel at
the Premises. The parties hereby acknowledge that the transition may (and is
permitted to) entail Lessor maintaining personnel at the Premises throughout the
term of this Lease.

3.4. Lessee may terminate this Lease effective at any time prior to the
Termination Date provided that Lessee provides Lessor with written notice of
such termination at least one hundred and forty (140) days prior to such
termination.

3.5. Lessor may terminate this Lease effective at any time prior to the
Termination Date provided that Lessor provides Lessee with written notice of
such termination at least one hundred and forty (140) days prior to such
termination.



--------------------------------------------------------------------------------

3.6. In the event that Lessor shall sell the Building to a third-party, Lessor
may, at Lessor’s option, terminate this Lease effective upon the time that
Lessor vacates the Building after consummation of such sale; provided, however,
that Lessor shall have kept Lessee informed of Lessor’s intentions to sell the
Building and/or vacate the Building so as to provide Lessee with as much notice
as reasonably possible of the potential exercise of Lessor’s termination right
under this Section 3.6.

3.7. If Lessor, at any time, chooses to not renew this Lease after its
Termination Date, Lessor will notify Lessee thereof. In no event (other than
under the provisions of Paragraph 3.6 above) will Lessor give Lessee less than
140 days to vacate the Premises, provided that Lessee has acted in a reasonably
expeditious manner to negotiate any lease term extensions. In the instance where
there is not enough time left in the Term for the 140 days and Lessee remains at
the Premises beyond the Termination Date of the Term, Lessee’s occupancy after
such Termination Date for the balance of the 140 day period (or portion thereof
Lessee desires to remain at the Premises) shall continue to be upon all of the
same terms and conditions of this Lease except that Monthly Base Rent for the
period beyond the Termination Date will be increased by 3%.

4. Rent. Lessee shall pay to Lessor, in advance, by the 1st day of each month
(and by the date hereof for January, 2006), an amount equal to the Monthly Base
Rent (the “Rent”) plus any other amounts then due under this Lease. If the first
or last month of the Lease is less than a full month, Rent shall be a pro rata
portion of the monthly Rent. Rent shall be payable in lawful money of the United
States to Lessor at the address stated herein or to such other persons or at
such other places as Lessor may designate in writing.

4.1. Monthly Base Rent. The “Monthly Base Rent” is Thirty-Three Thousand, One
Hundred Fifty Four and 00/100 U.S. Dollars ($33,154.00). The Monthly Base Rent
includes costs for utilities, janitorial services, guard services, trash
removal, cleaning services, cafeteria use, parking lot use, coffee service,
common areas, wellness center, restaurant overhead (but not food charges) and
local real estate taxes.

5. Use.

5.1. Use. The Premises shall be used and occupied only for general office use
and for no other purpose. Lessee agrees to restrict itself, its employees,
contractors, agents and invitees to occupancy solely of the Premises.

5.2. Compliance with Law. Lessee shall, at Lessee’s expense, comply promptly
with all applicable statutes, ordinances, rules, regulations, orders,
restrictions of record, and requirements in effect during the term or any part
of the term hereof regulating the use by Lessee of the Premises. Lessee shall
not use or permit the use of the Premises in any manner that will tend to create
waste or a nuisance or, if there shall be more than one tenant in the building
containing the Premises, shall tend to disturb such other tenants.



--------------------------------------------------------------------------------

5.3. Condition of Premises. Lessor makes no warranty or representation as to the
Premises. Lessee acknowledges and agrees that it has occupied and familiarized
itself with the Premises and has had adequate opportunity to investigate and
inspect the condition of the Premises, and enters into this Lease upon the basis
of its own review, and is leasing the Premises in their “AS IS, WHERE IS”
CONDITION WITH ALL FAULTS, WHETHER PREVIOUSLY EXISTING OR ARISING FROM OR
PERTAINING TO ANY CONSTRUCTION, RENOVATION, RELOCATION OR IMPROVEMENT OF ANY
PORTION OF THE PREMISES PERFORMED BY LESSOR OR OTHERS, INCLUDING BUT NOT LIMITED
TO BOTH LATENT AND PATENT DEFECTS. EXCEPT AS EXPRESSLY SET FORTH TO THE CONTRARY
IN THIS LEASE, NO WARRANTIES, EXPRESS OR IMPLIED, ARE MADE BY LESSOR OR ANY OF
ITS AFFILIATES CONCERNING SUCH ITEMS, INCLUDING BUT NOT LIMITED TO, WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. LESSEE HEREBY WAIVES AND
DISCLAIMS ANY WARRANTIES THAT MAY ARISE BY OPERATION OF LAW.

Lessee further acknowledges and agrees that it has had an opportunity to review
and to discuss with various agents and/or representatives of Lessor the
environmental condition of the Premises. Lessee has investigated and has
knowledge of operative or proposed governmental laws and regulations including,
without limitation, environmental laws and regulations to which the Premises are
or may be subject and enters into this Lease upon the basis of its review and
determination of the applicability and effect of such laws and regulations.
Lessee acknowledges that Lessor expressly disclaims any representations or
warranties of any kind or nature, express or implied, as to the condition
(financial or otherwise), value or quality of the products, assets or properties
of the Premises.

Lessee hereby accepts the Premises in their condition existing as of the date
hereof, subject to all applicable zoning, municipal, county and state laws,
ordinances and regulations governing and regulating the use of the Premises, and
accepts this Lease subject thereto and to all matters disclosed thereby and by
any exhibits attached hereto.

Lessee hereby agrees that all furniture, equipment, machinery and all other
personal property, excepting any computers, that are located on or in the
Premises as of the date hereof shall remain on the Premises as and when Lessee
evacuates the Premises on the Termination Date or any extension thereof.

5.4. Hazardous Substances.

(a) Lessee shall not use nor allow the Premises to be used for the Release (as
defined below), generation, transportation, storage, use, treatment, disposal or
other handling (“Management”) of any Hazardous Substance, except (i) in the
ordinary course of operations, (ii) in full compliance with applicable federal,
state and local environmental statutes, ordinances, rules, regulations, codes,
orders, ordinances, Environmental Permits (as defined below), notice and consent
or settlement agreements in effect at any time during the term of this Lease
(“Environmental Laws”), and (iii) with the prior written consent of Lessor.
Lessee shall not implement any modifications of current operations or activities
or implement any new



--------------------------------------------------------------------------------

operations or activities at the Premises that materially change the type or
quantity of, or manner in which Hazardous Substances are Managed or Released at
the Premises without Lessor’s prior written consent.

(b) Lessee shall comply with and will cause its agents, representatives,
invitees, employees, subtenants of Lessee or any other occupant to comply with
all Environmental Laws applicable to the Premises, or the Release or Management
of Hazardous Substances at, on, about or from the Premises or the Lessee’s use,
operations or activities at the Premises.

(c) Lessee shall obtain in its own name any and all environmental permits,
certificates, licenses, approvals, registrations and authorizations
(“Environmental Permits”) required by Environmental Laws for the Premises and
the conduct of its operations or activities at the Premises, maintain all such
Environmental Permits in full force and effect, timely file all renewal
applications and remain in compliance with all such Environmental Permits.

(d) To the extent required by and within the time period required by
Environmental Laws, Lessee shall report any release, spill, leak, discharge,
disposal, pumping, pouring, emission, emptying, injecting, leaching, dumping
escaping or threat thereof (“Release”) of any hazardous, toxic or polluting
substance, waste or material, pollutant or contaminant including, without
limitation, petroleum or petroleum products, asbestos, PCBs or radioactive
materials (“Hazardous Substance”) at, on, from or affecting the Premises first
arising after the date hereof during the term of the Lease (or arising, directly
or indirectly, from Lessee’s or its affiliates’ use of the Premises prior to the
date hereof) to the appropriate governmental authorities and immediately provide
notice of such Release to Lessor including a description of measures taken or
proposed to be taken by Lessee to respond to such Release. To the extent that
investigation, remedial action or other response action (“Response Action”) is
required by Environmental Law for such a Release, Lessee shall promptly
undertake such action to the extent required by applicable Environmental Laws
and to the extent necessary so as not to materially effect the condition, use,
value, operations or possession of the premises and shall indemnify, defend and
hold Lessor harmless with respect thereto and for any damage to property,
person, and/or the environment.

(e) Lessee will promptly notify Lessor of any known Release of Hazardous
Substances at, on, from or affecting the Premises, including any Release caused
by Lessee, its employees, agents, representatives, invitees, employees,
subtenants, other occupants or trespassers (which Release is not made pursuant
to and in conformance with the terms of an Environmental Permit) regardless of
whether such Release first occurred prior to or after the date hereof and of any
non-routine governmental filings made or notices received from any governmental
authority or private party during the Lease Term and relating to environmental
matters or conditions at or in the vicinity of the Premises.

(f) If Lessor reasonably believes Lessee is in breach of any of the covenants in
Section 5.4 of this Lease, Lessor may upon notice to Lessee request an
independent engineer or other qualified consultant or expert acceptable to
Lessor, to conduct, at Lessee’s



--------------------------------------------------------------------------------

expense, an environmental assessment of the Premises and immediate surrounding
areas, and the scope of work to be performed by such engineer, consultant, or
expert shall be approved in advance by Lessor, and all of the engineer’s,
consultant’s, or expert’s work product shall be made available to Lessor.
Notwithstanding Lessee’s obligations under this Section 5.4(f), Lessor, in its
sole discretion, may conduct environmental assessments of the Premises at any
time.

(g) At Lessor’s request from time to time, Lessee shall execute affidavits,
representations and the like concerning Lessee’s knowledge and belief regarding
the presence of Hazardous Substances at, on, about or from the Premises.

(h) Lessee shall reimburse Lessor, upon demand, the reasonable cost of any
testing for the purpose of ascertaining if there has been any Release of
Hazardous Substances at, on, about or from the Premises, if such testing is
required by any governmental agency, applicable Environmental Laws or Lessor’s
Mortgagee.

(i) Lessee shall, upon expiration of this Lease, surrender the Premises to
Lessor free from the presence of any Hazardous Substances used by Lessee, its
employees, agents, representatives, invitees, employees, subtenants, other
occupants (other than Lessor, its agents, representatives, invitees or
employees) or trespassers or any existing conditions aggravated by the acts or
omissions of Lessee (and not resulting from the negligent acts of the Lessor).

(j) Lessee shall be responsible for all regulatory requirements in connection
with any storage tanks, asbestos or asbestos containing materials,
polychlorinated biphenyls, and Hazardous Substances located at, on or about the
Premises.

(k) Lessor and Lessee shall reasonably cooperate in connection with any Response
Actions to be conducted at, on or about the Premises, including but not limited
to keeping the other reasonably informed of such Response Actions and executing
any necessary documents or consents required to be executed in connection
thereto. Lessee will notify Lessor, and provide Lessor the opportunity to
attend, all meetings with applicable authorities in connection with any
suggested, threatened or pending Response Action, and Lessor shall have the
right to approve in advance all proposed Response Actions. Lessor will, when
reasonable under the circumstances, notify Lessee prior to commencing Response
Actions required to be performed by Lessor and shall minimize, to the extent
reasonably possible, interference with Lessee’s operations or activities at the
Premises. To the extent permitted by the Environmental Laws, Lessee shall allow
Lessor to utilize Lessee’s Environmental Permits to implement Response Actions
at, on or about the Premises.

(l) Indemnification

(i) In addition to any other indemnifications contained in this Lease, Lessee
shall indemnify and hold harmless Lessor, its partners, associates, and
employees (“Lessor Indemnitees”), from and against any and all liability,
damages, costs or expenses



--------------------------------------------------------------------------------

(including costs of Response Actions, fines, penalties, and attorney’s fees)
(“Costs”) resulting from any claim, demand, liability, obligation, right or
cause of action including but not limited to governmental action (collectively,
“Claims”) that are incurred by or are asserted against Lessor Indemnitees or the
Premises to the extent arising out of or relating to (x) environmental
conditions including, without limitation, the presence or Release of Hazardous
Substances at, on, about or from the Premises; (y) violations or alleged
violations of Environmental Laws at the Premises which first arise after the
date hereof other than due to the negligent acts of Lessor, or arise, directly
or indirectly, from Lessee’s or its affiliates’ use of the Premises prior to the
date hereof; or (z) breaches of this Lease.

(ii) The indemnities of Lessee contained in this Section 5.4(l) will survive
termination of this Lease.

(iii) For any Claim for which Lessee is required to indemnify or hold harmless
Lessor Indemnitees pursuant to this Section 5.4, Lessor may determine, in its
sole discretion, whether Lessee shall perform or pay for Lessor Indemnitees’
performance.

6. Maintenance, Repairs and Alterations.

6.1. Lessee’s Obligations. Except as otherwise expressly set forth herein,
Lessee shall keep in good order, condition and repair the Premises and every
part thereof, structural and non structural, (whether such portion of the
Premises requiring repair, or the means of repairing the same, are reasonably or
readily accessible to Lessee, and whether the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises). If Lessee fails to perform Lessee’s obligations under this
Section 6, Lessor may at its option (but shall not be required to) enter upon
the Premises, after thirty (30) days prior written notice to Lessee, and put the
same in good order, condition and repair, and the cost thereof including an
administrative fee to Lessor of 10% of such cost, shall become due and payable
as additional rent to Lessor together with Lessee’s next Rent installment.

6.2. Surrender. On the last day of the term hereof, or on any sooner
termination, Lessee shall surrender the Premises to Lessor in substantially the
same condition as when received, broom clean, ordinary wear and tear, damage by
fire or other casualty excepted. Lessee shall repair any damage to the Premises
occasioned by the removal of Lessee’s trade fixtures, furnishings and equipment
pursuant to Section 6.5(d), which repair shall include the patching and filing
of holes and repair of structural damage. Upon mutual agreement of the parties,
the parties may jointly videotape the Premises at any time within two (2) days
after the date hereof for the purposes of attempting to document the
then-current condition of the Premises.

6.3. Lessor’s Rights. Notwithstanding anything stated in Section 6.1 hereof, the
Lessor may from time to time conduct such maintenance and repairs of the
Premises as Lessor deems necessary. Lessor shall submit to Lessee a statement of
the costs and expenses of such maintenance and repairs, and Lessee agrees to pay
to Lessor such costs together with the next Rent installment.



--------------------------------------------------------------------------------

6.4. Intentionally Omitted.

6.5. Alterations and Additions.

(a) Lessee shall not, without Lessor’s prior written consent, which will not be
unreasonably withheld, make any alterations, improvements, additions or Utility
Installations in, on or about the Premises. As used in this Section 6.5 the term
“Utility Installation” shall mean bus ducting, power panels, wiring, fluorescent
fixtures, space heaters, conduits, air conditioning equipment and plumbing.
Lessor may require that Lessee remove any or all of such alterations,
improvements, additions or Utility Installations at the expiration of the term
and restore the Premises to their prior condition. Lessee shall provide to
Lessor, at Lessee’s sole cost and expense, a lien and completion bond in an
amount equal to one and one-half times the estimated cost of any such
improvements to insure Lessor against any liability for mechanic’s and
materialmen’s liens and to insure completion of the work. Should Lessee make any
alterations, improvements, additions or Utility Installations without the prior
written approval of Lessor, Lessor may require that Lessee remove any or all of
the same.

(b) Any alterations, improvements, additions or Utility Installations in or
about the Premises that Lessee shall desire to make shall be presented to Lessor
in written form, with proposed detailed plans, and shall not be made until
Lender has consented in writing. If Lessor shall give its consent, the consent
shall be deemed conditioned upon Lessee acquiring a permit for such alteration,
improvement, addition or Utility Installation from appropriate governmental
agencies, the furnishing of a copy thereof to Lessor prior to the commencement
of the work and the compliance by Lessee of all conditions of such permit in a
prompt and expeditious manner.

(c) Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee at or for use in the Premises,
which claims are or may be secured by any mechanics’ or materialmen’s lien
against the Premises or any interest therein. Lessee shall give Lessor not less
than ten (10) days’ notice prior to the commencement of any work in the
Premises, and Lessor shall have the right to post notice of non-responsibility
in or on the Premises as provided by law. If Lessee shall, in good faith,
contest the validity of any such lien, claim or demand then Lessee shall, at its
sole expense, defend itself and Lessor against the same and shall pay and
satisfy any such adverse judgment that may be rendered before the enforcement,
upon the condition that Lessee shall furnish to Lessor a surety bond
satisfactory to Lessor in an amount equal to such contested lien, claim or
demand indemnifying Lessor against liability for the same and holding the
Premises free from the effect of such lien or claim. In addition, Lessee shall
pay Lessor’s attorneys fees and other costs in participating in such action if
Lessor shall decide it is to its best interest to do so.

(d) Unless Lessor requires their removal as set forth in Section 6.5(a), all
alterations, improvements, additions and Utility Installations (whether or not
such Utility Installations constitute trade fixtures of Lessee), which may be
made on the Premises, shall become the property of Lessor and remain upon and be
surrendered with the Premises at the expiration of the term.



--------------------------------------------------------------------------------

7. Insurance Indemnity.

7.1. Insuring Party. Lessor shall purchase and pay for various insurance
policies covering the Land and the Building generally, including property
insurance.

7.2. Liability Insurance. Lessee shall, at Lessee’s expense, obtain and keep in
force during the term of this Lease a policy of Combined Single Limit, Bodily
Injury and Property Damage Insurance insuring Lessor and Lessee against any
liability arising out of the ownership, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be a combined
single limit policy in an amount not less than Three Million Dollars
($3,000,000.00). The policy may contain cross liability endorsements and may
insure performance by Lessee of the indemnity provisions of this Section 7. The
limits of such insurance shall not, however, limit the liability of Lessee
hereunder. In the event that the Premises constitute a part of a larger property
such insurance shall have a Lessor’s Protective Liability endorsement attached
thereto. If Lessee shall fail to procure and maintain such insurance, Lessor
may, but shall not be required to, procure and maintain the same, at Lessee’s
expense. Not more frequently than each five (5) years, if, in the reasonable
opinion of Lessor, the amount of liability insurance required hereunder is not
adequate Lessee shall increase such insurance coverage as required by Lessor.
However, the failure of Lessor to require any additional insurance coverage
shall not be deemed to relieve Lessee from any obligations or liability under
this Lease or otherwise.

7.3. Property Insurance.

(a) Subject to Section 7.1, Lessor shall obtain and keep in force during the
term of this Lease a policy or policies of insurance covering loss or damage to
the Premises, in the amount of the full replacement value thereof, as the same
may exist from time to time. Such insurance shall provide for payment of loss
thereunder to Lessor or to the holders of mortgages or deeds of trust on the
Premises. Lessor may, in addition, obtain and keep in force during the term of
this Lease a policy of rental income insurance covering a period of twelve
months, with loss payable to Lessor, which insurance shall also cover all real
estate taxes and insurance costs for such period.

(b) Lessee shall pay for any increase in the property insurance of the Land and
the Building and any deductible required to be paid by Lessor if such increase
or deductible payment is caused by Lessee’s acts, omissions, use, operation or
occupancy of the Premises. Lessor shall deliver to Lessee a written statement
setting forth the amount of any such insurance cost increase and showing in
reasonable detail the manner in which it has been computed.

(c) Lessor will not insure Lessee’s fixtures, equipment or tenant improvements
unless the tenant improvements have become a part of the Premises under this
Section 7.



--------------------------------------------------------------------------------

7.4. Insurance Policies. Insurance required hereunder shall be in companies
holding a “General Policyholders Rating” of A plus or better as set forth in the
most current issue of “Best’s Insurance Guide”. The insuring party shall deliver
to the other party copies of policies of such insurance or certificates
evidencing the existence and amounts of such insurance with loss payable clauses
satisfactory to Lessor. No such policy shall be cancelable or subject to
reduction of coverage or other modification except after thirty (30) days’ prior
to the expiration of such policies, furnish Lessor with renewals or “binders”
thereof, or Lessor may order such insurance and charge the cost thereof to
Lessee, which amount shall be payable be Lessee upon demand. Lessee shall not do
or permit to be done anything which shall invalidate the insurance policies
referred to in Section 7.3.

7.5. Intentionally Omitted.

7.6. Indemnity. Lessee shall indemnify and hold harmless Lessor, its officers,
directors, employees, agents or consultants from and against any and all claims
arising from Lessee’s use of the Premises or from the conduct of Lessee’s
business or from any activity, work or things done, permitted or suffered by
Lessee in or about the Premises or elsewhere and shall further indemnify and
hold harmless Lessor from and against any and all claims arising from any breach
or default in the performance of any obligation on Lessee’s part to be performed
under the terms of this Lease, or arising from any negligence of the Lessee or
any of Lessee’s agents, contractors or employees, and from and against all
costs, attorney’s fees, expenses and liabilities incurred in the defense of any
such claim or any action or proceeding brought thereon and in any action or
proceeding brought against Lessor by reason of any such claim. Lessee, upon
notice from Lessor, shall defend the same at Lessee’s expense by counsel
satisfactory to Lessor. Lessee, as a material part of the consideration to
Lessor, hereby assumes all risk of damage to property or injury to persons, in,
upon or about the Premises arising from any cause and Lessee hereby waives all
claims in respect thereof against Lessor.

7.7. Exemption of Lessor from Liability. Lessee hereby agrees that Lessor shall
not be liable for injury to Lessee’s business or any loss of income therefrom or
for damage to the goods, wares, merchandise or other property of Lessee,
Lessee’s employees, invitees, customers or any other person in or about the
Premises, and that Lessor shall not be liable for injury to the person of
Lessee, Lessee’s employees, agents or contractors, whether such damage or injury
is caused by or results from fire, steam, electricity, gas, water or rain, or
from the breakage, leakage, obstruction or other defects of pipes, sprinklers,
wires, appliances, plumbing, air conditioning or lighting fixtures, or from any
other cause, whether such damage or injury results from conditions arising upon
the Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places, and regardless of whether the cause of
such damage or injury or the means of repairing the same is inaccessible to
Lessee. Lessor shall not be liable for any damages arising from any act or
neglect of any other tenant, if any, of the building in which the Premises are
located.



--------------------------------------------------------------------------------

8. Damage or Destruction.

8.1. Partial Damage - Insured. Subject to the provisions of Sections 8.3 and
8.4, if the Premises are damaged and such damage was caused by a casualty
covered under an insurance policy required to be maintained pursuant to
Section 7.3, Lessor shall apply any insurance proceeds received to repair such
damage, but not Lessee’s fixtures, equipment or tenant improvements, unless the
same have become a part of the Premises pursuant to Section 6.5 hereof, as soon
as reasonably possible, and this Lease shall continue in full force and effect.
Notwithstanding the above, if Lessee is the insuring party, and if the insurance
proceeds received by Lessor are not sufficient to effect such repair, Lessor
shall give notice to Lessee of the amount required in addition to the insurance
proceeds to effect such repair. Lessee shall contribute the required amount to
Lessor within ten (10) days after Lessee has received notice from Lessor of the
shortage in the insurance. When Lessee shall contribute such amount to Lessor,
Lessor shall make such repairs as soon as reasonably possible, and this Lease
shall continue in full force and effect. Lessee shall in no event have any right
to reimbursement for any such amount so contributed.

8.2. Partial Damage - Uninsured. Subject to the provisions of Sections 8.3 and
8.4, if at any time during the term hereof the Premises are damaged, except by a
negligent or willful act of Lessee (in which event Lessee shall make the
repairs, at its expense), and such damage is to less than the entirety of the
Premises, and such damage was caused by a casualty not covered under an
insurance policy required to be maintained pursuant to Section 7.3, Lessor may
at Lessor’s option either (i) repair such damage as soon as reasonably possible
at Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) give written notice to Lessee within thirty (30) days after the
date of the occurrence of such damage of Lessor’s intention to cancel and
terminate this Lease as of the date of the occurrence of such damage.

8.3. Total Destruction. If at anytime during the term hereof the Premises are
totally destroyed from any cause whether or not covered by the insurance
required to be maintained pursuant to Section 7.3 (including any total
destruction required by any authorized public authority) this Lease shall
automatically terminate as of the date of such total destruction.

8.4. Damage Near End of Term. If less than the entirety of the Premises are
destroyed or damaged during the last six months of the term of the Lease, Lessor
may, at Lessor’s option, cancel and terminate this Lease as of the date of
occurrence of such damage by giving written notice to Lessee of Lessor’s
election to do so within thirty (30) days after the date of occurrence of such
damage.

8.5. Abatement of Rent: Lessee’s Remedies.

(a) If the Premises are partially destroyed or damaged and Lessor or Lessee
repairs or restores them pursuant to the provisions of this Section 8, the rent
payable hereunder for the period during which such damage, repair or restoration
continues shall be abated in proportion to the degree to which Lessee’s use of
the Premises is impaired; provided,



--------------------------------------------------------------------------------

however, that the aggregate amount of abatement hereunder shall not exceed the
total of rent payable under Section 4 for a period of six months. Except for
abatement of rent, if any, Lessee shall have no claim against Lessor for any
damage suffered by reason of any such damage, destruction, repair or
restoration.

(b) If Lessor shall be obligated to repair or restore the Premises under the
provisions of this Section 8 and shall not commence such repair or restoration
within ninety (90) days after such obligation shall accrue, Lessee may, at
Lessee’s option, cancel and terminate this Lease by giving Lessor written notice
of Lessee’s election to do so at any time prior to the commencement of such
repair or restoration in such event this Lease shall terminate as of the date of
such notice.

8.6. Termination - Advance Payments. Upon termination of this Lease pursuant to
this Section 8, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Lessee to Lessor. Lessor shall, in addition,
return to Lessee so much of Lessee’s security deposit as has not theretofore
been applied by Lessor.

9. Property Taxes.

9.1. Personal Property Taxes

(a) Lessee shall pay, prior to delinquency, all taxes assessed against and
levied upon trade fixtures, furnishings, equipment and all other personal
property of Lessee contained in the Premises or elsewhere. When possible Lessee
shall cause such trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of Lessor.

(b) If any of Lessee’s such personal property shall be assessed with Lessor’s
real property, Lessee shall pay Lessor the taxes attributable to Lessee within
ten (10) days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

9.2. Miscellaneous. Notwithstanding that the Monthly Base Rent includes fees for
local property taxes, if the local property taxes assessed against the Land
and/or the Building, or any other assessment by a governmental authority made
against the Land, is directly attributable to Lessee’s use of the Land, the
Building or the Premises, Lessee shall, within ten (10) days receipt of written
notice by Lessor, pay to Lessor the amount of such tax or assessment.

10. Miscellaneous Charges.

10.1. Lessor and Lessee acknowledge and agree that a portion of the Monthly Base
Rent includes maintenance of the telephone system currently in place at the
Premises, but does not include charges for the use of the telephones. Lessee
will establish at least one independent telephone number within ten (10) days of
the date hereof. Lessor shall measure use and will provide a written bill to
Lessee for such usage as and when Lessor deems desirable.



--------------------------------------------------------------------------------

Lessee shall make payment in full for such charges within ten (10) business days
following delivery of such written bill.

11. Assignment and Subletting.

11.1. Lessor’s Consent Required. Lessee shall not voluntarily or by operation of
law assign, transfer, mortgage, sublet or otherwise transfer or encumber all or
any part of Lessee’s interest in this Lease or in the premises, without Lessor’s
prior written consent, which consent may be withheld in the sole discretion of
Lessor. Any attempted assignment, transfer, mortgage, encumbrance or subletting
without such consent shall be void and shall constitute a breach of this Lease.
Any change of Control of Lessee shall be deemed to be a transfer under this
Section 11.1. “Control”, as applied to Lessee, means the possession, directly or
indirectly, of the power to direct the vote of a majority of the votes that may
be cast in the election of directors (or other persons or entities acting in
similar capacities) of Lessee or otherwise to direct or cause the direction of
the management and policies of Lessee, whether through the ownership of voting
securities or by contract or otherwise.

11.2. No Release of Lessee. Regardless of consent, no subletting or assignment
shall release Lessee of Lessee’s obligation, or alter the primary liability of
Lessee, to pay the rent and to perform all other obligations to be performed by
Lessee hereunder. The acceptance of rent by Lessor from any other person shall
not be deemed to be a waiver by Lessor of any provision hereof. Consent to one
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default of any assignee of Lessee or
any successor of Lessee in the performance of any of the terms hereof, Lessor
may proceed directly against Lessee without the necessity of exhausting any
remedies against such assignee. Lessor may consent to subsequent assignments or
subletting of this Lease or amendments or modifications to this Lease with
assignees of Lessee, without notifying Lessee, or any successor of Lessee, and
without obtaining its or their consent thereto, and such action shall not
relieve Lessee of liability under this Lease.

11.3. Attorney’s Fees. In the event Lessee shall assign or sublet the Premises
or request the consent of Lessor to any assignment or subletting, or if Lessee
shall request the consent of Lessor for any act that Lessee proposes to do, then
Lessee shall pay Lessor’s attorneys fees incurred in connection therewith.

12. Defaults: Remedies.

12.1. Defaults. The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Lessee:

(a) The vacating or abandonment of the Premises by Lessee for a period of thirty
(30) days;

(b) The failure by Lessee to make any payment of Rent or any other payment
required to be made by Lessee hereunder as and when due.



--------------------------------------------------------------------------------

(c) The failure by Lessee to observe or perform any of the covenants, conditions
or provision of this Lease to be observed or performed by Lessee.

(d) [Reserved].

(e) The discovery by Lessor that any financial statement given to Lessor by
Lessee, any assignee of Lessee, any subtenant of Lessee, any successor in
interest of Lessee or any guarantor of Lessee’s obligations hereunder, and any
of them, was materially false.

(f) Any material default under that certain Transition Services Agreement by and
between Constar International Inc., a Pennsylvania corporation, and Lessor dated
as of the date hereof.

12.2. Remedies. In the event of any such material default or breach by Lessee,
Lessor may at any time thereafter, with or without notice or demand, and without
limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such default or breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor. In such event Lessor shall be entitled to
recover from Lessee all damages incurred by Lessor as a result of Lessee’s
default including, but not limited to, the cost of recovering possession of the
Premises; expenses of reletting, including necessary renovation and alteration
of the Premises, attorney’s fees and any real estate commission actually paid;
the worth at the time of award by the court having jurisdiction thereof of the
amount by which the unpaid rent for the balance of the term after the time of
such award exceeds the amount of such rental loss for the same period that
Lessee proves could be reasonably avoided; that portion of the leasing
commission paid by Lessor pursuant to Section 15 applicable to the unexpired
term of this Lease.

(b) Maintain Lessee’s right to possession in which case the Lease shall continue
in effect whether or not Lessee shall have abandoned the Premises. In such event
Lessor shall be entitled to enforce all of Lessor’s rights and remedies under
this Lease, including the right to recover the rent as it becomes due hereunder.

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the State in which the Premises are located.

12.3. Default by Lessor. Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty (30) days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lessee in writing,
specifying wherein Lessor has failed to perform such obligations; provided,
however, that if the nature of Lessor’s obligation is such that more than thirty
(30) days are



--------------------------------------------------------------------------------

required for performance then Lessor shall not be in default if Lessor commences
performance within such 30-day period and thereafter diligently prosecutes the
same to completion.

12.4. Late Charges. Lessee hereby acknowledges that late payment by Lessee to
Lessor of Rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges and late charges that may be imposed on Lessor by the
terms of any mortgage or trust deed covering the Premises. Accordingly, if any
installment of Rent or any other sum due from Lessee (including without
limitation any taxes, insurance or repairs) shall not be received by Lessor or
Lessor’s designee when due, Lessee shall pay to Lessor a late charge equal to
six percent (6%) of such overdue amount. The parties hereby agree that such late
charge represents a fair and reasonable estimate of the costs Lessor will incur
by reason of late payment by Lessee. Acceptance of such late charges by Lessor
shall in no event constitute a waiver of Lessee’s default with respect to such
overdue amount, nor prevent Lessor from exercising any of the other rights and
remedies granted hereunder. Specifically, to the extent any overdue amount
remains unpaid thirty (30) days after such amount shall be due, interest shall
accrue on such overdue amount as set forth in Section 14.4.

12.5. Bankruptcy Events. If Lessee suffers a Bankruptcy Event, Lessor shall have
the right to unilaterally make reasonable modifications to the payment terms set
forth in Section 4 of this Lease at any time after such Bankruptcy Event. Lessor
shall promptly notify Lessee of any such modifications to the payment terms of
this Lease. For purposes of this Lease, “Bankruptcy Event” shall mean (i) the
making by Lessee of any general assignment, or general arrangement for the
benefit of creditors; (ii) the filing by or against Lessee of a petition to have
Lessee adjudged a bankrupt or a petition for reorganization or arrangement under
any law relating to bankruptcy; (iii) the appointment of a trustee or receiver
to take possession of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease; or (iv) the attachment,
execution or other judicial seizure of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease.

13. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain, or sold under the threat of the exercise of such power
(all of which are herein called “Condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs. If more than twenty-five percent (25%) of
the floor area of the improvements on the Premises is taken by Condemnation,
Lessor may, subject to the terms of any mortgage upon the Premises, at Lessor’s
option, to be exercised in writing only within thirty (30) days after Lessor
shall have given Lessee written notice of such taking (or, in the absence of
such notice, within ten (10) days after the condemning authority shall have
taken possession) terminate this Lease as of the date the condemning authority
takes such possession. If Lessor does not terminate this Lease in accordance
with the foregoing, this Lease shall remain in full force and effect as to the
portion of the Premises remaining, except that the rent shall be reduced in the
proportion that the floor area taken bears to the total floor area of the
building situated on the Premises. Any award for the



--------------------------------------------------------------------------------

taking of all or any part of the Premises under the power of eminent domain or
any payment made under threat of the exercise of such power shall be the
property of Lessor, whether such award shall be made as compensation for
diminution in value of the leasehold or for the taking of the fee or as
severance damages; provided, however, that Lessee shall be entitled to any award
for loss of or damage to Lessee’s trade fixtures or removable personal property.
In the event that this Lease is not terminated by reason of such Condemnation,
Lessor shall, to the extent of severance damages receive by Lessor in connection
with such Condemnation, repair any damage to the Premises caused by such
Condemnation except to the extent that Lessee has been reimbursed therefor by
the condemning authority. Lessee shall pay any amount in excess of such
severance damages required to complete such repair.

14. General Provisions.

14.1. Estoppel Certificate.

(a) Lessee shall at any time upon not less than ten (10) days prior written
notice from Lessor execute, acknowledge and deliver to Lessor a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent and other charges are paid in advance, if any, and
(ii) acknowledging that there are not, to Lessee’s knowledge, any uncured
defaults on the part of Lessor hereunder, or specifying such defaults if any are
claimed. Any such statement shall be binding on Lessee and may be conclusively
relied upon by any prospective purchaser or encumbrances of the Premises.

(b) Lessee’s failure to deliver such statement within such time shall be
conclusive and binding upon Lessee that: (i) this Lease is in full force and
effect, without modification except as may be represented by Lessor, (ii) there
are no uncured defaults in Lessor’s performance, and (iii) not more than one
month’s rent has been paid in advance or such failure may be considered by
Lessor as a default by Lessee under this Lease.

(c) If Lessor desires to finance or refinance the Premises, or any part thereof,
Lessee hereby agrees to deliver to any lender designated by Lessor such
financial statements of Lessee as may be required by such Lender. Such
statements shall include the past three years financial statements of Lessee.
All such financial statements shall be received in confidence and shall be used
only for the purposes herein set forth.

14.2. Lessor’s. The term “Lessor” as used herein shall mean only the owner or
owners at the time in question of the fee title or a lessee’s interest in a
ground lease of the Premises, and, in the event of any transfer of such title or
interest, Lessor herein named (and in case of any subsequent transfers to then
grantor, such grantor) shall be relieved from and after the date of such
transfer of all liability as respects Lessor’s obligations thereafter to be
performed, provided that any funds in the hands of Lessor or the then grantor at
the time of such transfer, in which Lessee has an interest, shall be delivered
to the grantee. The obligations



--------------------------------------------------------------------------------

contained in this Lease to be performed by Lessor shall, subject as aforesaid,
be binding on Lessor’s successors and assigns only during their respective
periods of ownership.

14.3. Severability. The invalidity of any provision of this Lease as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

14.4. Interest on Past-due Obligations. Except as expressly herein provided, any
amount due Lessor not paid when due shall bear interest at the prime rate plus
three percent (3%) per annum from the date due. Payment of such interest shall
not excuse or cure any default by Lessee under this Lease.

14.5. Time of Essence. All times in this Lease are of the essence.

14.6. Captions. Article and section captions are not a part hereof.

14.7. Incorporation of Prior Agreements: Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
agreement or understanding pertaining to any such matter shall be effective.
This Lease may be modified in writing only, signed by the parties in interest at
the time of the modification. Lessee hereby acknowledges that the neither the
Lessor nor any employees or agents of Lessor has made any oral or written
warranties or representations to Lessee relative to the condition (present or
future) or use by Lessee of such Premises, and Lessee acknowledges that Lessee
assumes all responsibility regarding the Occupational Safety Health Act or the
legal use of adaptability of the Premises and the compliance thereof to all
applicable laws and regulations enforced during the term of this Lease except as
otherwise specifically stated in this Lease.

14.8. Notices. Any notice required or permitted to be given hereunder shall be
in writing and may be given by personal delivery or by certified mail, and if
given personally or by mail, shall be deemed sufficiently given if addressed to
Lessee or to Lessor at the address noted below the signature of the respective
parties, as the case may be. Either party may by notice to the other specify a
different address for notice purposes except that upon Lessee’s taking
possession of the Premises, the Premises shall constitute Lessee’s address for
notice purposes. A copy of all notices required or permitted to be given to
Lessor hereunder shall be concurrently transmitted to such party or parties at
such addresses as Lessor may from time to time hereafter designate by notice to
Lessee.

14.9. Waivers. No waiver by Lessor of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision. Lessor’s consent to or approval of any act
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to pay the particular rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such rent.



--------------------------------------------------------------------------------

14.10. Recording. Lessee shall not record this Lease without Lessor’s prior
written consent, and such recordation shall, at the option of Lessor, constitute
a non-curable default of Lessee hereunder. Either party shall, upon request of
the other, execute, acknowledge and deliver to the other a “short form”
memorandum of this Lease for recording purposes.

14.11. Holding Over. If Lessee remains in possession of the Premises or any part
thereof after the expiration of the term hereof without the express written
consent of Lessor, such occupancy shall, at Lessor’s election, be deemed a
tenancy from month to month at a rental in the amount of one hundred fifty
percent (150%) of the last monthly rental plus all other charges payable
hereunder, and upon all the terms hereof applicable to a month-to-month tenancy.

14.12. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

14.13. Covenants and Conditions. Each provision of this Lease performable by
Lessee shall be deemed both a covenant and a condition.

14.14. Binding Effect; Choice of Law. Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
Section 14.2, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the
Commonwealth of Pennsylvania.

14.15. Subordination.

(a) This Lease, at Lessor’s option, shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation for security now or
hereafter placed upon the real property of which the Premises are a part and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof. Any
mortgagee, trustee or ground lessor may elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground lease, whether this Lease is dated
prior or subsequent to the date of such mortgage, deed of trust or ground lease
or the date or recording thereof.

(b) Lessee agrees to execute any documents required to effectuate such
subordination or to make this Lease prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be, and failing to do so within ten
(10) days after written demand, does hereby make, constitute and irrevocably
appoint Lessor as Lessee’s attorney in fact and in Lessee’s name, place and
stead, to do so.

14.16. Lessor’s Access. Lessee acknowledges that the Premises are only a portion
of the Land and the Building, and that neither Lessee nor its employees,
invitees, licensees, subtenants or contractors may have access to any other
portion of the Land or the Building. Lessee acknowledges that Lessor and
Lessor’s agents shall have the right to enter the Premises at any times as
Lessor may deem necessary or desirable. Lessor may at any time place on or about
the Premises any ordinary “For Sale” signs and Lessor may at any time during the



--------------------------------------------------------------------------------

last 120 days of the term hereof place on or about the Premises any ordinary
“For Lease” signs, all without rebate of rent or liability to Lessee.

14.17. Signs and Auctions. Lessee shall not place any sign upon the Premises or
conduct any auction thereon without Lessor’s prior written consent except that
Lessee shall have the right, without the prior permission of Lessor to place
ordinary and usual for rent or sublet signs thereon.

14.18. Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

[Signatures commence on the following page.]



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Lease as of the date first above written.

 

   

LESSOR:

   

CROWN Cork & Seal USA, Inc., a

   

Delaware corporation

     

By

 

/s/ Michael Rowley

[CORPORATE SEAL]

   

Name:

 

Michael Rowley

     

Title:

 

Assistant General Counsel

     

Address:

 

 

   

LESSEE:

   

CONSTAR, INC., a Pennsylvania corporation

     

By

 

/s/ Michael Hoffman

[CORPORATE SEAL]

   

Name:

 

Michael Hoffman

     

Title:

 

President and Chief Executive Officer

     

Address:

 